Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      DETAILED ACTION
This office action is in response to the communication filed on 04/28/2020. Claims 1-20 are pending in the application. Claims 1, 9 and 17 are independent. Claims 1-20 have been rejected.     
                                                                    Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US 2016/0087955 A1 (hereinafter Mohamad Abdul et al) 
Regarding claim 1, Mohamad Abdul et al teaches a method for communicating with a generic wireless device (note para. [0034]: IoT devices, device workspaces etc.; para. [0043]: iphone device)  in a controlled environment, the method comprising:
receiving, by a generic provisioning server (note figure 2.216: MSM (ProfileService); para. [0010], [0034]: server, MSM etc.), a communication directed to a user currently located within the controlled environment (note figure 2, steps 2 and 3: user launching Safari/ browser; figure 8.802: user device connected to the enterprise network; and para [0010], [0089] : receiving profile service/ server, a communication/ webpage directed to user for authentication);
determining, by the generic provisioning server (note figure 2.216: MSM (ProfileService; para. [0010], [0034]: server, MSM etc.) whether the user is currently signed into the generic wireless device (note figure 2, steps 3 and 5: determining user authentication; and para.  [0012], [0041], [0090]: user’s authentication); and
transmitting, by the generic provisioning server (note figure 2.216: MSM (ProfileService; para. [0010], [0034]: server, MSM etc.), the communication to the generic wireless device, wherein the communication is configured to be loaded into a generic workspace of the generic wireless device (note para. [0034]: IoT devices, device workspaces etc.; para. [0043]: iphone device)    responsive to determining that the user is currently signed into the generic wireless device  (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0089] -[0090]: user’s authentication)
Regarding claim 2, Mohamad Abdul et al teaches the method of claim 1, further comprising: storing the communication in a profile associated with the user responsive to determining that the user is not currently signed into the generic wireless device (note para. [0043], [0089]: the profile is received and automatically installed by iPhone device; No user intervention  is necessary because user consent is part of the profile   installation)
Regarding claim 3, Mohamad Abdul et al teaches the method of claim 2, further comprising:
receiving a request from the user to sign into the generic wireless device (note para [0010], [0089] : receiving profile service/ server, a communication/ webpage directed to user for authentication);
performing, based on the request, a sign-in process for authenticating the user (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0089]: user’s authentication); and
transmitting, based on the sign-in process, the stored communication to the generic wireless device, wherein the stored communication is configured to be loaded into the generic workspace of the generic wireless device (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0090])
Regarding claim 4, Mohamad Abdul et al teaches the method of claim 3, further comprising:
after receiving the request, retrieving additional stored communications that were received when the user was signed out of the generic wireless device (note para. [0010], [0012], [0090]: server sending commands, secure applications etc. to user device); and
transmitting the additional stored communications to the generic wireless device, wherein the additional stored communications are configured to be loaded into the generic workspace of the generic wireless device (note para. [0010], [0012], [0034], [0090]: installing generic framework abstract/ secure workspace to the user device)
Regarding claim 5, Mohamad Abdul et al teaches the method claim 3, wherein when performing the sign-in process, the method further comprising:
authorizing, based on authentication information provided by the user, the user to sign into the generic wireless device (note figure 2, step 3: login; and para. [0012], [0041]);
retrieving the profile associated with the user (note figure 2, step 7; and para [0010], [0012], [0090]: identifying content/ workspace associated with the profile); and
transmitting the profile to the generic wireless device (note figure 2 step 6; and para [0010], [0089]: receiving and installing profile from profile service/ server), wherein the profile identifies settings and content associated with the user, the settings and the content configured to be loaded into the generic workplace of the generic wireless device (note para. [0012], [0044]: server sending secure application and configuration associated with the workspace to the user device; install command including device identifier and configuration information)
Regarding claim 6, Mohamad Abdul et al teaches the method of claim 5, wherein the profile indicates content to be automatically downloaded from the generic provisioning server to the generic wireless device, the method further comprising:
automatically transmitting, after transmitting the profile to the generic wireless device, the content to be loaded into the generic workspace of the generic wireless device (note para. [0043], [0089]: the profile is received and automatically installed by iPhone device; No user intervention  is necessary because user consent is part of the profile   installation; see also para. [0012], [0044]: server sending secure application and configuration associated with the workspace to the user device)
Regarding claim 9, Mohamad Abdul et al teaches a generic provisioning server (note figure 10.1000: server; also see figure 2.216: MSM (ProfileService)) comprising: 
a memory (note figure 10.1018); and 
a processor (note figure 10.1004: processing unit) coupled to the memory, the processor configured to: 
receive a communication directed to a user currently located within a controlled environment, wherein the communication is transmitted by a device located outside of the controlled environment (note figure 2, steps 2 and 3: user launching Safari/ browser; figure 8.802: user device connected to the enterprise network; and para [0010], [0089] : receiving profile service/ server, a communication/ webpage directed to user for authentication); 
determine whether the user is currently signed into (note figure 2, steps 3 and 5: determining user authentication; and para.  [0012], [0041], [0090]: user’s authentication)  a generic wireless device (note para. [0034]: IoT devices, device workspaces etc.; para. [0043]: iphone device); and
 transmit the communication to the generic wireless device, wherein the communication is configured to be loaded into a generic workspace of the generic wireless  device (note para. [0034]: IoT devices, device workspaces etc.; para. [0043]: iphone device)    responsive to determining that the user is currently signed into the generic wireless device (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0089] -[0090]: user’s authentication)
Regarding claim 10, Mohamad Abdul et al teaches the generic provisioning server of claim 9, the processor further configured to: store the communication in a profile associated with the user responsive to determining that the user is not currently signed into the generic wireless device (note para. [0043], [0089]: the profile is received and automatically installed by iPhone device; No user intervention  is necessary because user consent is part of the profile   installation)
Regarding claim 11, Mohamad Abdul et al teaches the generic provisioning server of claim 10, the processor further configured to:
receive a request from the user to sign into the generic wireless device (note para [0010], [0089] : receiving profile service/ server, a communication/ webpage directed to user for authentication);
perform, based on the request, a sign-in process for authenticating the user (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0089]: user’s authentication); and
transmit, based on the sign-in process, the stored communication to the generic wireless device, wherein the stored communication is configured to be loaded into the generic workspace of the generic wireless device (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0090])
Regarding claim 12, Mohamad Abdul et al teaches the generic provisioning server of claim 11, the processor further configured to:
after receiving the request, retrieve additional stored communications that were received when the user was signed out of the generic wireless device (note para. [0010], [0012], [0090]: server sending commands, secure applications etc. to user device); and
transmit the additional stored communications to the generic wireless device, wherein the additional stored communications are configured to be loaded into the generic workplace of the generic wireless device  (note para. [0010], [0012], [0034], [0090]: installing generic framework abstract/ secure workspace to the user device)
Regarding claim 13, Mohamad Abdul et al teaches the generic provisioning server of claim 11, in performing the sign-in process, the processor is further configured to:
authorize, based on authentication information provided by the user, the user to sign into the generic wireless device (note figure 2, step 3: login; and para. [0012], [0041]);
retrieve the profile associated with the user (note figure 2, step 7; and para [0010], [0012], [0090]: identifying content/ workspace associated with the profile); and
transmit the profile to the generic wireless device (note figure 2 step 6; and para [0010], [0089]: receiving and installing profile from profile service/ server), wherein the profile identifies settings and content associated with the user, the settings and the content configured to be loaded into the generic workplace of the generic wireless device (note para. [0012], [0044]: server sending secure application and configuration associated with the workspace to the user device; install command including device identifier and configuration information)
Regarding claim 14, Mohamad Abdul et al teaches the generic provisioning server of claim 13, wherein the profile indicates content to be automatically downloaded from the generic provisioning server to the generic wireless device, the processor further configured to:
automatically transmit, after transmitting the profile to the generic wireless device, the content to be loaded into the generic workspace of the generic wireless device (note para. [0043], [0089]: the profile is received and automatically installed by iPhone device; No user intervention  is necessary because user consent is part of the profile   installation; see also para. [0012], [0044]: server sending secure application and configuration associated with the workspace to the user device)
Regarding claim 17, Mohamad Abdul et al teaches a non-transitory computer-readable medium (note para. [0101], [0110]: storage medium including  code, instructions) having instructions stored therein, which when executed by a processor in a generic provisioning server (note figure 2.216: MSM (ProfileService); para. [0010], [0034]: server, MSM etc.), cause the processor to perform operations, the operations comprising:
tracking, by the generic provisioning server, a plurality of generic wireless devices that are active within a network of a controlled environment, wherein the plurality of generic wireless devices include a generic wireless device (note para. [0089] –[0090]: detecting wireless device in the enterprise network); 
receiving, by the generic provisioning server, a communication directed to a user currently located within the controlled environment (note figure 2, steps 2 and 3: user launching Safari/ browser; figure 8.802: user device connected to the enterprise network; and para [0010], [0089] : receiving profile service/ server, a communication/ webpage directed to user for authentication);
determining, by the generic provisioning server, whether the user is currently signed into the generic wireless device (note figure 2, steps 3 and 5: determining user authentication; and para.  [0012], [0041], [0090]: user’s authentication); and
transmitting, by the generic provisioning server, the communication to the generic wireless device (note para. [0034]: IoT devices, device workspaces etc.; para. [0043]: iphone device), wherein the communication is configured to be loaded into a generic workspace of the generic wireless device responsive to determining that the user is currently signed into the generic wireless device (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0089] -[0090]: user’s authentication)
Regarding claim 18, Mohamad Abdul et al teaches the non-transitory computer-readable medium of claim 17, the operations further comprising: storing the communication in a profile associated with the user responsive to determining that the user is not currently signed into the generic wireless device (note para. [0043], [0089]: the profile is received and automatically installed by iPhone device; No user intervention  is necessary because user consent is part of the profile   installation)
Regarding claim 19, Mohamad Abdul et al teaches the non-transitory computer-readable medium of claim 18, the operations further comprising:
receiving a request from the user to sign into the generic wireless device (note para [0010], [0089] : receiving profile service/ server, a communication/ webpage directed to user for authentication);
performing, based on the request, a sign-in process for authenticating the user (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0089]: user’s authentication); and
transmitting, based on the sign-in process, the stored communication to the generic wireless device, wherein the stored communication is configured to be loaded into the generic workspace of the generic wireless device (note figure 8.803: installing user’s profile in response to the authentication; and para.  [0012], [0041], [0090])
Regarding claim 20, Mohamad Abdul et al teaches the non-transitory computer-readable medium of claim 19, the operations further comprising:
after receiving the request, retrieving additional stored communications that were received when the user was signed out of the generic wireless device (note para. [0010], [0012], [0090]: server sending commands, secure applications etc. to user device); and
transmitting the additional stored communications to the generic wireless device, wherein the additional stored communications are configured to be loaded into the generic workplace of the generic wireless device (note para. [0010], [0012], [0034], [0090]: installing generic framework abstract/ secure workspace to the user device)
   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Mohamad Abdul et al  in view of US 2005/0114881 A1 (hereinafter  Philyaw et al) 
Regarding claims 7 and 15, Mohamad Abdul et al   fails to teach expressly determining whether the communication is a real-time communication or a non-real-time communication responsive to determining that the user is not currently signed into the generic wireless device;  routing a device associated with the communication to a voice mail application responsive to determining that the communication is the real-time communication;  receiving a voice mail from the device via the voice mail application; and storing a second communication in a profile associated with the user.
However, Philyaw et al teaches 
determining whether the communication is a real-time communication or a non-real-time communication responsive to determining that the user is not currently signed into the generic wireless device (note para. [0062], [0064], [0067]: profile including information regarding real time and non-real time modes communication; determining input,  mode of communication or delivery); 
routing a device associated with the communication to a voice mail application responsive to determining that the communication is the real-time communication (note para. [0045], [0062], [0084]: delivering audio packets in real time); 
receiving a voice mail from the device via the voice mail application (note para. [0045], [0084]); and 
storing a second communication in a profile associated with the user (note para. [0062], [0064], [0067])
Philyaw et al and Mohamad Abdul et al are analogous art because they are from the same field of securely managing user specific data or applications in mobile devices. Therefore, at the time of filing of the invention, it would have been obvious to a person of ordinary skill in art to modify Mohamad Abdul et al method to include features of determining whether the communication is a real-time communication or a non-real-time communication responsive to determining that the user is not currently signed into the generic wireless device;  routing a device associated with the communication to a voice mail application responsive to determining that the communication is the real-time communication;  receiving a voice mail from the device via the voice mail application taught by Philyaw et al  in order to provide content servers  with a selectable and efficient communication mode that more appropriately correspondence to a specific user’s profile (note Philyaw et al, para. [0062], [0064])
Regarding claims 8 and 16, they are rejected applying as same motivation and rationale applied above rejecting claims 7 and 15, furthermore, Philyaw et al teaches storing the communication in a profile associated with the user responsive to determining that the communication is the non-real-time communication (note para. [0062], [0064], [0067]: profile database storing information regarding communication/ delivery modes)
            Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1, 3-5, 9, 11-13 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the commonly owned patent No. 10,638,322 B2.
		In particular, claims 1, 9 and 17 of the instant application are obvious over claims 1, 8 and 17 of the commonly owned patent No. 10,638,322 B2; and claims 3-5, 11-13 and 19-20 of the instant application are obvious over claims 1-3, 8-10 and 17-20 of the commonly owned patent No. 10,638,322 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/ features of claim-set of the instant application would have been obvious over the conflicting claim-set of the commonly owned patent No. 10,638,322 B2. Conflicting claim set of both the instant application and the commonly owned patent are directed to a method for providing access to content on a generic wireless device in a controlled environment. Difference between the conflicting claim set of the instant application and the claim set of the commonly owned patent is that the conflicting claim set of the instant application is presented with broader scope. However, at the time of effective filing of the instant application, it would have been obvious to ordinary skill in the art to present the claims with broader scopes for encompassing more inherent features.
This is an obviousness type double patenting rejection. 
Claims 1, 3-6, 9, 11-14 and 17-20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of the commonly owned patent No. 10,091,656 B1.
		In particular, claims 1, 9 and 17 of the instant application are obvious over claims 1 and 8 of the commonly owned patent No. 10,091,656 B1; and claims 3-6, 11-14 and 19-20 of the instant application are obvious over claims 2-7 and 9-14 of the commonly owned patent No. 10,091,656 B1.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/ features of claim-set of the instant application would have been obvious over the conflicting claim-set of the commonly owned patent No. 10,091,656 B1. Conflicting claim set of both the instant application and the commonly owned patent are directed to a method for providing access to content on a generic wireless device in a controlled environment.  Difference between the conflicting claim set of the instant application and the claim set of the commonly owned patent is that the conflicting claim set of the instant application is presented with broader scope. However, at the time of effective filing of the instant application, it would have been obvious to ordinary skill in the art to present the claims with broader scopes for encompassing more inherent features.
This is an obviousness type double patenting rejection. 

                Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/                Primary Examiner, Art Unit 2494